Citation Nr: 1502085	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multifocular premature ventricular contractions (PVCs), claimed as heart disease.

2. Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November June 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2011 and September 2012 rating decisions by the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for multifocular PVCs and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2009 Board decision, the Board found no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for multifocular PVCs. 

2. Since the final December 2009 Board decision, finding that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for multifocular PVCs, new evidence relating to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSIONS OF LAW

1. The December 2009 Board decision finding that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for multifocular PVCs is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for multifocular PVCs.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for multifocular PVCs.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

In this case, the Veteran first claimed entitlement to service connection for that condition in November 1984, shortly after being released from active service.  In a February 1985 rating decision the RO denied service connection, finding that there was no evidence of any chronic heart disease.  Rating decisions in December 1986 and September 1987 continued the prior denial.  In January 1988, after the Veteran properly appealed these rating decisions, the Board issued a decision affirming those decisions and finding that there was no demonstrated diagnosis of an organic heart disease.  It noted, in pertinent part, that PVCs themselves do not demonstrate heart pathology and are often found in otherwise normal hearts.  

Since the January 1988 Board decision the Veteran has attempted to reopen his claim on numerous occasions.  Each time, November 1989, January 1990 and February 2006, the RO issued rating decisions denying the claims, noting that new and material evidence had not been presented and the Veteran was notified of the decision and of his appellate rights.  Following the November 1989 and January 1990 rating decisions, the Veteran did not appeal, and the January 1990 decision became final.  The Veteran again attempted to reopen his claim in August 2005 and in a February 2006 decision, the RO again noted that there was no new and material evidence.  The Board affirmed this decision in a December 2009 decision.  The Veteran did not appeal this decision to the court within 120 days from the date the decision was mailed and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran then filed a claim to reopen in February 2010, and reopening was denied in a July 2011 rating decision.  New evidence was submitted in the form of a VA examination in June 2011 in which the examiner opined there is no competent evidence, that multifocular PVCs is related to the development of the ischemic heart disease, which a private medical provider suggested the Veteran had.  Thus, the examiner was unable to make any connection between the diagnosis of multifocular PVCs while the Veteran was in service and the Veteran's current suggested/possible myocardial ischemia. 

Additional new evidence includes a submission of an October 2014 VA treatment record that noted the Veteran was admitted from outpatient clinic and found to be asymptomatic.  Other new evidence included an October 2014 private treatment record from Dr. A.D. that noted the Veteran does have a history of very long standing ventricular ectopy with multifocal PVCs and some more complex ectopy and "it is possible that this is the cause of his cardiomyopathy now, i.e. that he has a cardiomyopathy related to long-standing complex ventricular ectopy.  The October 2014 VA treatment record and the October 2014 private treatment record from Dr. A.D. are new and material and address the issue as to whether the Veteran has a current heart condition and whether that heart condition is related to service.  

The Board finds that the evidence added to the record since the previous January July 2011 RO denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claims for service connection for multifocular PVCs are reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for multifocular PVCs has been received; to this extent, the appeal is granted.




REMAND

The Veteran contends in his October 2014 Board hearing that his current heart condition is related to his diagnoses of multifocal PVCs in service.  Additionally, he contends his current diagnosis of sleep apnea is related to service and his current heart disorder could be secondary to his sleep apnea.  
 
A January 1984 service medical record noted the Veteran had a history of atypical left sided chest discomfort associated with multifocal premature ventricular beats noted on EKG.  It further noted, prior to this time, the Veteran had no significant medical or surgical past history or symptoms and no documented previous EKG available for review.  A June 1984 service medical record noted the Veteran had multifocal premature ventricular beats.  

The Veteran was afforded a VA examination in June 2011 in which the examiner noted the Veteran presented with a stress test performed 25 years after service from a private medical provider "which 'suggests' ischemia."  The examiner found the Veteran had smoked for over 25 years, has hypertension, and is over 100 pounds heavier than while in service.  The examiner was unable to perform a stress test to due to the Veteran's long-standing history of chest pain related to his multifocal PVCs, his obesity/deconditioning, and no confirmation of organic heart disease.  The examiner opined that the Veteran now "quite obviously" has risk factors for ischemic heart disease which were not present when the Veteran was in service.  The examiner further opined there is no competent evidence, that multifocular PVCs are related to the development of ischemic heart disease, thus was unable to make any connection between the diagnosis of multifocular PVCs while the Veteran was in service and the Veteran's current suggested/possible myocardial ischemia. 

In his October 2012 notice of disagreement, the Veteran stated his treating physician told him that long term undiagnosed sleep apnea can often lead to heart problems to include multifocular PVC.  

The Veteran submitted a September 2014 VA treatment record that noted the Veteran was admitted from outpatient clinic after showing global ischemia and found to be asymptomatic.  An October 2014 private treatment record from Dr. A.D. noted the Veteran does have a history of very long standing ventricular ectopy with multifocal PVCs and some more complex ectopy.  She noted "it is possible that this is the cause of his cardiomyopathy now, i.e. that he has a cardiomyopathy related to long-standing complex ventricular ectopy.  

Additionally, a November 2014 VA treatment record that noted the Veteran inquired if sleep apnea was related to his heart condition.  The record stated it was explained to the Veteran that sleep apnea is related to many heart problems including atrial fibrillation and CHF, but as the Veteran has cardiomyopathy and ventricular ectopy, "it is hard to say how much sleep apnea is responsible for his condition."  Additionally, the record noted "I further explained that sleep apnea can be a contributing factor but less likely a sole factor for his heart problems." 

Since the Veteran was noted to have been asymptomatic and showed global ischemia in a September 2014 VA treatment record, the October 2014 private treatment record noted the Veteran's diagnosed in-service multifocal PVCs could be the cause of his current cardiomyopathy, and a November 2014 VA treatment record noted sleep apnea can be a contributing factor to heart problems, the Board finds the Veteran should be afford another VA examination to conclude whether the Veteran has a current disability that is related to service.  The June 2011 exam noted there was no competent evidence that multifocular PVCs are related to the development of ischemic heart disease, but the examiner did not address whether the Veterans cardiomyopathy and ventricular ectopy was related to his multifocal PVCs in service or whether the Veterans sleep apnea could have caused his current heart disability.   

The Veteran further claims entitlement to service connection for sleep apnea.  In a June 2012 statement, the Veteran asserted he wanted to amend his claim for service connection for sleep apnea due to his heart disease to include consideration of direct service connection.  He stated he felt the symptoms he experienced on active duty, diagnosed as multifocal PVCs, may have actually represented symptoms of sleep apnea instead of organic heart disease.  He noted his physician indicated that the symptoms he has experienced actually present in sleep apnea and periventricular contractions equally.  

During his October 2014 Board hearing, the Veteran stated he did not seek treatment for sleep apnea until 2004 because he did not know what sleep apnea was until doctors at a VA hospital told him he had severe sleep apnea and needed to seek treatment. 

In regards to the Veteran's sleep apnea claim, in November 2014, the Veteran submitted a statement from his former dorm mate while in service.  The dorm mate stated he witnessed the Veteran having severe snoring problems.  The Veteran would snore very loudly and "even at times he would stop breathing."  In November 2014, the Veteran submitted another statement from a friend in service that noted the Veteran had severe snoring problems and "he sounded like a Train in the barracks."  It further stated this problem affected his breathing throughout the day and the Veteran had noticeable labored efforts when communicating verbally.  

Additionally, as noted above, the November 2014 VA treatment record noted the Veteran has a current diagnosis of sleep apnea.  It further noted the sleep apnea is related to many heart problems including atrial fibrillation and CHF, but as the Veteran has cardiomyopathy and ventricular ectopy, "it is hard to say how much sleep apnea is responsible for his condition."  Additionally, the record noted "I further explained that sleep apnea can be a contributing factor but less likely a sole factor for his heart problems"  

Since the Veteran has a current disability and has lay statements that attest to his alleged condition in service, the Board finds a VA examination is necessary to decide whether the Veteran has a current sleep apnea disability related to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's heart disability and sleep apnea during the appeal period.  All attempts to procure records should be documented in the claims file.  If the RO or AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2. The Veteran should be scheduled for an examination in order to ascertain the nature and etiology of any sleep apnea found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should specifically acknowledge the witnesses to the Veteran's alleged in-service snoring.

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed sleep apnea was incurred in or as a result of active duty service. 

3. The Veteran should be scheduled for an examination in order to ascertain the nature and etiology of any heart disability found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed heart disability, including the Veteran's current diagnosed cardiomyopathy and ventricular ectopy, was incurred in or as a result of active duty service to include the in-service PVCs.

b) If the answer to above question is in the negative, and the event that the Veteran's sleep apnea is deemed related to active duty service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed heart disability he service proximately caused by, due to, or aggravated by (made chronically worse) sleep apnea.  

4. Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


5. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


